PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/167,149
Filing Date: 22 Oct 2018
Appellant(s): Christensen et al.



__________________
Russell M. Steinbrenner
Michael Best & Friedrich LLP
790 N. Water St., Suite 2500
Milwaukee, Wisconsin 53202
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed September 22, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated December 2, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 5, 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al., Improving battery safety by early detection of internal shorting with a bifunctional separator, Nature Communications, October 13, 2014, pages 1-6 (on the October 22, 2018 IDS), in view of Day et al. (US 2012/0107714) and Lee et al. (US 2017/184682).
Regarding claims 1 and 13, Wu et al. teaches a battery comprising: 
an anode (Fig. 1b);
a cathode (Fig. 1b);

Wu et al. is silent regarding the sensing sheet includes three or more sensing tabs located at a periphery of the sensing sheet; the sensing sheet is a continuous layer that is completely uninterrupted within the periphery of the sensing sheet (corresponds to claim 13); and sensing circuitry configured to electrically connected to each of three or more sensing tabs and configured to determine at least one of a resistance, a current, or a voltage at each of the three or more sensing tabs, and output an indication of the at least one of the resistance, the current, or the voltage at each of the three or more sensing tabs.  However, Day et al. teaches that it is known in the art for an electrochemical cell to have a sensing sheet that includes three or more sensing tabs (voltage monitor tabs 56) located at a periphery of the sensing sheet (Fig. 4); the sensing sheet is a continuous layer that is completely uninterrupted within the periphery sensing sheet (Fig. 4; the interconnect plate 18 is a continuous layer that is completely uninterrupted within the periphery sensing sheet); and sensing circuitry  determine a voltage at each of the three or more sensing tabs (para. [0071] teaches that [t]abs 56 may be used to monitor voltage of the stack during operation or to provide attachments for extracting current from SOFC stack 10), and output an indication of the voltage at each of the three or more sensing tabs (para. [0118]; one of ordinary skill in the art can appreciate that in order to monitor the voltage an output indication is expected).  Wu et al. and Day et al. are both drawn to electrochemical cells and to monitoring the voltage of those electrochemical cells, therefore, Wu et al. and Day et al. are analogous prior art.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensing sheet, a thin physical structure, of the trilayer separator of Wu et al. by incorporating three or more sensing tabs located at a periphery of the sensing sheet, the continuous physical structure; and sensing circuitry configured to electrically connected to each of the three or more sensing tabs and configured to determine a voltage at each of the three or more sensing tabs and output an indication of the voltage at each of the three or more sensing tabs as taught by Day et al. in order to monitor the voltage of the battery in order to detect abnormalities (Day et al., para. [0118]).  The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04). 
Modified Wu et al. is silent regarding sensing circuitry configured to output an indication of the at least one of the resistance, the current, or the voltage at each of the three or more sensing tabs to a battery management system.  Lee et al. teaches that it 
Regarding claim 2, modified Wu et al. teaches a battery further comprising an anode current collector adjacent to the anode and an anode current collector tab attached to the anode current collector (Wu et al., page 4, first full para.).
Regarding claim 4, modified Wu et al. teaches a battery wherein the electrically insulating separator having the sensing sheet includes a first electrically insulating separator and a second electrically insulating separator, and wherein the sensing sheet is located between the first electrically insulating separator and the second electrically insulating separator (Wu et al., page 2, col. 2, Material synthesis and electrode fabrication, lines 1-11).  
Regarding claim 5, modified Wu et al. teaches a battery wherein the electrically insulating separator further comprises a porous polymeric film between the sensing sheet and at least one of the cathode or the anode {Wu et al. teaches that the trilayer separator between an anode and a cathode.  The trilayer separator has a polymer-metal-polymer configuration.  The metal layer corresponds to the sensing sheet as 
Regarding claim 6, modified Wu et al. teaches a battery wherein the electrically conductive materials is a material selected from a group consisting of copper, aluminum, titanium, platinum, and gold (the sensing sheet, i.e. the metal layer, may be made of copper; Wu et al., page 2, col. 2, Material synthesis and electrode fabrication, lines 5 and 8).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. in view of Day et al. as applied to claim 1 above, and further in view of Fuhr et al. (US 2013/0216872).
Regarding claim 3, modified Wu et al. is silent regarding a battery comprising a cathode current collector adjacent to the cathode and a cathode current collector tab attached to the cathode current collector.  However, Fuhr et al. teaches that it is known in the art for a battery comprising a cathode current collector adjacent to the cathode and a cathode current collector tab attached to the cathode current collector (para. [0050]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery of modified .  

Claims 7-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al., Improving battery safety by early detection of internal shorting with a bifunctional separator, Nature Communications, October 13, 2014, pages 1-6 (on the October 22, 2018 IDS), in view of Day et al. (US 2012/0107714) and Fuhr et al. (US 2013/0216872).
Regarding claims 7 and 14, Wu et al. teaches a battery comprising: 
an anode (Fig. 1b);
a cathode (Fig. 1b);
an electrically insulating separator having a sensing sheet forming of a physical structure that is a thin layer of an electrically conductive material (metal layer of the tri-layer bifunctional separator; one of ordinary skill in the art will appreciate that the sensing sheet is thin as the separator is expected to be thin) and located between the anode and the cathode (Fig. 1b), wherein the electrically insulating separator electrically insulates the anode from the cathode (page 2, first column, lines 2-4).  Wu et al. teaches that it is known in the art for the sensing sheet to comprise a tab or a terminal to determine voltage at the tab/terminal (Fig. 1B; page 2, Results, Material design).  Wu et al. also teaches sensing circuitry [i.e., the volt meter as illustrated in Fig. 1(b)] at the sensing sheet [Fig. 1(b)].
 sensing circuitry electrically connected to each of the three or more sensing tabs and configured to determine at least one of a resistance, a current, or a voltage at each of the three or more sensing tabs, and output an indication of the at least one of the resistance, the current, or the voltage at each of the three or more sensing tabs.  However, Day et al. teaches that it is known in the art for an electrochemical cell to have a sensing sheet that includes three or more sensing tabs (voltage monitor tabs 56) located at a periphery of the sensing sheet (Fig. 4); the sensing sheet is a continuous layer that is completely uninterrupted within the periphery sensing sheet (Fig. 4; the interconnect plate 18 is a continuous layer that is completely uninterrupted within the periphery sensing sheet);
and sensing circuitry electrically connected to each of the three or more sensing tabs and configured to determine a voltage at each of the three or more sensing tabs (para. [0071] teaches that [t]abs (56) may be used to monitor voltage of the stack during operation or to provide attachments for extracting current from SOFC stack 10), and output an indication of the voltage at each of the three or more sensing tabs (para. [0118]; one of ordinary skill in the art can appreciate that in order to monitor the voltage an output indication is expected).  Wu et al. and Day et al. are both drawn to electrochemical cells and to monitoring the voltage of those electrochemical cells, therefore, Wu et al. and Day et al. are analogous prior art.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the  sensing circuitry electrically connected to each of the three or more sensing tabs and configured to determine a voltage at each of the three or more sensing tabs and output an indication of the voltage at each of the three or more sensing tabs as taught by Day et al. in order to monitor the voltage of the battery in order to detect abnormalities (Day et al., para. [0118]).  The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04). 
Modified Wu et al. is silent regarding a system comprising the battery of claim 7, and a battery management system communicatively connected to the battery and configured to receive the output from the sensing circuitry, and determine a resistance and a two-dimensional position of the internal short on the sensing sheet based on the output from the sensing circuitry.  Fuhr et al. teaches a battery system 12 further includes a battery disconnect unit (BDU) module 106 (para. [0046]).  Fuhr et al. teaches that the BDU module 106 includes an electronic control unit shown as a battery management system (BMS) 108 that regulates the current, voltage, and/or temperature of cells in a battery module (corresponds with a battery management system communicatively connected to the battery and configured to receive the output from the sensing circuitry) (para. [0046]; Figs. 8-10).  One of ordinary skill in the art can appreciate that in order to regulate the current, voltage, and/or temperature of the cells in a battery module that sensing circuitry would be present.  One of ordinary skill in the 
Regarding claim 8, modified Wu et al. teaches a system wherein the battery management system is fully capable of being configured to identify a material type of a dendrite causing the internal short based on the resistance of the internal short is further configured to identify a material type of a dendrite (Fuhr et al., para. [0046]). 
Regarding claim 9, modified Wu et al. teaches a system wherein the battery management system is fully capable of being configured to treat the internal short based on the identification of the type of material type of the dendrite (Fuhr et al., para. [0046]).  
Regarding claim 10, modified Wu et al. teaches a system wherein the battery management system is fully capable of being configured to treat the internal short 
Regarding claim 11, modified Wu et al. teaches a system wherein the battery management system is fully capable of being configured to treat the internal short comprises the battery management system configured to activate a dendrite elimination protocol (Fuhr et al., para. [0046]).
Regarding claim 12, modified Wu et al. teaches a system wherein the battery management system is fully capable of being configured so that the dendrite elimination protocol includes the battery management system configured to provide a current through the internal short, and wherein the current is sufficient to raise a temperature of the dendrite above a melting point of the material type of the dendrite (Fuhr et al., para. [0046]).  

(2) Response to Argument
Appellant argues: In rejecting claim 1, the Examiner acknowledged that “Wu et al. is silent regarding the sensing sheet includes three or more sensing tabs located at a periphery of the sensing sheet; the sensing sheet is a continuous sensing sheet (corresponds to claim 13); and sensing circuitry electrically connected to each of the three or more sensing tabs and configured to determine at least one of a resistance, a current, or a voltage at each of the three or more sensing tabs, and output an indication of the at least one of the resistance, the current, or the voltage at each of the three or more sensing tabs.” (Office Action, pg. 4.).  To support the rejection of claim 1, the Examiner asserted that “Day et al. teaches that it is known in the art for an  tabs and configured to determine a voltage at each of the three or more sensing tabs,” as recited by claim 1.  Moreover, while Wu discloses a voltmeter 

The Office respectfully disagrees. It is the Office’s position that one of ordinary skill in the art can appreciate that circuitry is required to detect battery resistance, current and/or voltage in a battery or in a battery management system.  The fact that Day teaches that the tabs 56 may be used to monitor voltage leads one of ordinary skill in the art can  appreciate that in order to be able to monitor voltage the tabs 56 comprise sensors that are fully capable of monitoring voltage.  Similarly, one of ordinary skill in the art of such electronic devices would appreciate that monitoring voltage being defined as observing and checking the quality or progress of something over time to keep under systematic review requires circuitry which senses keeps track of progress of that which is measured, in this case voltage therefore one of ordinary skill in the art would appreciate the presence of sensing circuitry or obvious variant thereof.  Appellant has not explained what other potential means for performing the taught 

Appellant argues:  In rejecting claim 1, the Examiner asserted that “it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensing circuitry of modified Wu et al. by connecting the sensing circuitry to a battery management system as taught by Lee et al. in order to control the operations of the sensing circuitry/sensing modules (Lee et al., para. [0025]) and detect electrical imbalances within the battery (Lee et al., para. [0025]).” (Office Action, pg. 6.).  Appellant disagrees. The Examiner’s proposed modification has no reasonable expectation of success.  As explained above in section VI(A)(1), paragraph [0025] of Lee is directed to measuring the voltage difference between the anode and cathode of a battery, i.e., the cell voltage, which is different from the voltages available at the three or more sensing tabs. The Examiner’s proposed modification has no reasonable expectation of success because the voltage available at each of the three or more sensing tabs is completely different from a cell voltage.  For example, FIG. 1b of Wu (reproduced below) teaches that the voltage difference between the conducting layer and the cathode may be zero while the cell voltage between the anode and the cathode may be non-zero.  Therefore, the Examiner’s proposed modification has no reasonable expectation of success because the Examiner’s proposed modification will In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981 ); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).” (Office Action, pg. 13, item 23(a)(v).).  Appellant disagrees. As explained above, Wu, Day, and Fuhr, individually or in any combination, fail to disclose or suggest at least “sensing circuitry electrically connected to each of the three or more sensing tabs and configured to determine a voltage at each of the three or more sensing tabs.” Therefore, Appellant has demonstrated non-obviousness by addressing the references (i.e., Wu, Day, and Fuhr) individually and in combination with each other.

It is the Office’s position that Wu et al. teaches that it is known in the art to measure voltage of a battery at different places within a battery (Figs. 1a and 1b) and that the differences between the measured voltages may be used to 

Appellant argues: In responding to Appellant’s previous remarks regarding claim 7, the Examiner asserted that “[i]t is the Office's position that the tabs of Day et al. are fully capable of monitoring voltage until the tabs are melted when the battery overheads (sic) during an abnormality or thermal runaway.” (Office Action, pg. 13, item 23(a)(i).).  Appellant disagrees. Day does not teach that the tabs are “melted when the battery [overheats] during an abnormality or thermal runaway.” Therefore, the Examiner’s above response is entirely speculation and completely untethered from Appellant’s specification and claims.  Further, in responding to Appellant’s previous Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993).” Therefore, the Examiner’s above assertions are erroneous and fail to establish a prima facie case of obviousness with respect claim 7 because the Examiner is attempting to assert that the claimed invention is within the capabilities of one of ordinary skill in the art without some objective reason to combine the teachings of the references.  Further, in responding to Appellant’s previous remarks, the Examiner asserted that “[i]t is also the Office's position that in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971 ).” (Office Action, pg. 13, item 23(a)(vi).).  Appellant disagrees. As explained above, the Examiner’s legal conclusion of obviousness includes knowledge gleaned only from Appellant’s disclosure. Specifically, the knowledge to “monitor or observe localized voltage in multiple areas of the separator” in the Examiner’s above assertion is not disclosed by Wu, Day, or Lee and is impermissible hindsight because this knowledge is gleaned from Appellant’s originally-filed specification at FIGS. 1, 4, SA, 5B, and 6, and the corresponding description. Thus, the Examiner also failed to establish a prima facie case of obviousness with respect to claim 7 because the Examiner’s articulated reasoning and rational underpinning to support the Examiner’s legal conclusion of obviousness is erroneous for relying upon impermissible hindsight and is not supported by any disclosure of Wu, Day, or Fuhr.  Lastly, in responding to Appellant’s previous remarks regarding claim 7, the Examiner asserted that “[i]t is the Office's position that the prior art is not required to address the same advantages in the instant application in order to read on the claims.” (Office Action, pg. 14, item 23(a)(viii).).  Appellant disagrees. Appellant has identified numerous structural and functional features of claim 7 that are not taught by Wu, Day, and Fuhr.  Therefore, regardless of “advantages,” the references cited by the Examiner simply do not read on Appellant’s claims.  Appellant submits that the Examiner erred in rejecting claim 13 under 35 U.S.C. § 103 as allegedly being unpatentable over Wu in view of Day, and further in view of Lee and claim 14 under 35 U.S.C. § 103 as allegedly being 

It is the Office’s position that Wu et al. teaches that it is known in the art to measure voltage of a battery at different places within a battery (Figs. 1a and 1b) and that the differences between the measured voltages may be used to determine issues within the battery, i.e. dendrite detection (Figs. 1a and 1b).  It would have been obvious to one of ordinary skill in the art to monitor or observe the localized voltage of Wu et al. in multiple areas of the separator to determine whether there is one or more dendrites within the cell because the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).
It is the Office’s position that in response to appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
It is the Office’s position that in response to appellant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the BMS 108 being external to all of the battery modules) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
It is the Office’s position that the periphery of the sensing sheet is the outer limits or the end of the sensing sheet.  Because the outer limits or the end of the sensing sheet of Day et al. is continuous and completely uninterrupted, the interconnector plate 18 of Day et al. reads on claims 13 and 14.  

For the above reasons, it is believed that the rejections should be sustained.  
Respectfully submitted,
/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724                                                                                                                                                                                                        
Conferees:
/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724                                                                                                                                                                                                
/Michele L Jacobson/
Primary Examiner
                                      
                                                                                                                                                         Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.